internal_revenue_service number release date index number -------------------- ------------------------------------------- -------------------------------------------- ------------------------------------------- -------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-103283-16 date date taxpayer ------------------------------------------------------------- ---------------------------------------------- accounting firm company state a state b year year date date date date date date -------------------------------- -------------------------------------------- -------------- ---------- ------- ------- ---------------------- --------------- ------------------- ----------------- ------------------ ----------------------- plr-103283-16 dear --------------- this responds to a letter dated date submitted on behalf of taxpayer by its authorized representatives taxpayer requests an extension of time to file an election under sec_1092 of the internal_revenue_code code and sec_1_1092_b_-4t of the temporary income_tax regulations mixed_straddle election facts taxpayer is a state a llc organized on date that is treated as a partnership for federal_income_tax purposes taxpayer uses an accrual_method of accounting and employs the calendar_year as its taxable_year for federal_income_tax purposes taxpayer was created as a hedge fund with the purpose of allocating capital for both internal traders and external managed accounts taxpayer's management team founded the fund and had significant investment experience but no prior experience running a strategy directly on date taxpayer retained accounting firm a state b cpa firm with expertise in hedge fund and private equity taxation to provide both tax and fund administration services accounting firm was uniquely qualified to assist taxpayer because of its hedge fund administration affiliate company an independent provider of specialized administration services for financial companies such as taxpayer further accounting firm marketed itself as having hedge fund tax professionals who specialize in tax issues affecting hedge funds and private equity firms in retaining accounting firm taxpayer intended to rely upon accounting firm to provide both administration services and tax_advice in connection with taxpayer’s trading activities because taxpayer was managed by trained investment managers who lacked any_tax expertise during the first quarter of year shortly after taxpayer was created taxpayer began a new fund and entered into transactions that taxpayer later learned qualified for federal_income_tax purposes as mixed straddles under sec_1092 and sec_1 b - 4t b at the time these transactions started taxpayer's managers were unaware of the availability of tax elections attributable to mixed straddles and their tax implications although accounting firm was aware of taxpayer's trading activities and monitored taxpayer's trading on a daily basis accounting firm failed to advise taxpayer of the availability of an election to treat the transaction as mixed straddles for federal_income_tax purposes taxpayer continued the investment strategy from which it entered into mixed_straddle transactions until date at which time taxpayer liquidated the transactions plr-103283-16 on date taxpayer’s management became aware of the potential availability of the mixed_straddle election when its accounting firm accountant asked how taxpayer handles certain elections including the mixed_straddle election after the accountant raised the issue and taxpayer learned about the tax implications of making such an election taxpayer expressed to the accountant an interest in making such an election in response the accountant advised that the election should have been made in the prior year and therefore it doesn't look like it's an option at this point at the time of this communication taxpayer had no knowledge of the manner in which the election is made that a separate election is required for each mixed_straddle account or that late election relief is available if a taxpayer has reasonable_cause for failure_to_file the election rather than advise taxpayer about the manner in which an election is made or the availability of late election relief the accountant discouraged taxpayer from making an election suggesting that it was a lot of work and cost prohibitive to recalculate the income under a different methodology on date taxpayer began a different investment strategy and again entered into transactions that qualified as mixed straddles although accounting firm was aware of taxpayer's investment activity and that taxpayer had previously expressed an interest in making a mixed_straddle election accounting firm failed to advise taxpayer as to the availability of the election for the new strategy the manner in which the election is made or the time for making the election taxpayer began interviewing new tax advisers shortly thereafter based in part on a belief that accounting firm was not properly advising them on tax matters including the mixed_straddle election which taxpayer believed was irrevocably missed in year on date taxpayer retained counsel who advised taxpayer that a mixed_straddle election should have been made for year and year and that late election relief for year and year may be available due to reasonable_cause consequently taxpayer requests an extension of time to file an election under sec_1092 and sec_1_1092_b_-4t for year and year law and analysis sec_1_1092_b_-4t of the regulations generally permits a taxpayer to elect in accordance with sec_1_1092_b_-4t to establish one or more mixed_straddle accounts sec_1_1092_b_-4t defines a mixed_straddle account to mean an account for determining gains and losses from all positions held as capital assets in a designated class of activities by the taxpayer at the time the taxpayer elects to establish a mixed_straddle account plr-103283-16 sec_1_1092_b_-4t of the regulations generally provides that except as otherwise provided the election to establish one or more mixed_straddle accounts for a taxable_year must be made by the due_date without regard to any extensions of the taxpayer's income_tax return for the immediately preceding_taxable_year or part thereof sec_1_1092_b_-4t further provides that if a taxpayer begins trading or investing in positions in a new class of activities during a taxable_year the taxpayer must make the election with respect to the new class of activities by the later of the due_date without regard to any extensions of the taxpayer's return for the immediately preceding year or days after the first mixed_straddle in the new class of activities is entered into sec_1_1092_b_-4t also provides that if an election is made after the time specified above the election will be permitted only if the commissioner concludes that the taxpayer had reasonable_cause for failing to make a timely election because sec_1_1092_b_-4t provides specific guidance about making a late mixed_straddle account election the rules generally applicable to late elections described in sec_301_9100-3 do not apply to this late mixed_straddle account election conclusion based on the information provided and representations made we conclude that taxpayer has shown reasonable_cause for failing to make a timely election under sec_1_1092_b_-4t for its year and year taxable years therefore we grant the taxpayer's request for an extension of time to make these elections under sec_1 b - 4t for the taxable years ending december year and december year the extension will expire days from the date of this letter each election must be made in the manner prescribed in sec_1_1092_b_-4t and filed with the director having audit jurisdiction over the taxpayer's tax_return except as specifically ruled upon above no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction specifically no opinion is expressed concerning whether the positions designated by taxpayer as the class of activities is a permissible designation under sec_1_1092_b_-4t of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103283-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a martin senior technician reviewer office of associate chief_counsel financial institutions products
